Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of amendments made to claim 1, claims 2-5 and 14 are hereby rejoined with the elected product.
Claims 1-15 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups A-C and I-III as set forth in the Office action mailed on 12/27/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joe Chen on 6/9/22.
Examiner’s Amendment to Claims:
Cancel claims  15, 18-25 and 27.
Delete claim 1 and substitute therefor the following:
---- 1. A recombinant strain of Streptomyces fungicidicus comprising one or more modified genes selected from the group consisting of an augmented open reading frame- 24 (orf24) that encodes the amino acid sequence of SEQ ID NO: 26, and a diminished open reading frame-18 (orfl8), wherein an enhanced production of enduracidin is obtained with the recombinant strain of Streptomyces fungicidicus in comparison to that obtained with a control Streptomyces fungicidicus strain.----.
In claim 14, line 1, at the beginning, delete “The” and substitute “A”.
In claim 14, line 1, after “strain of”, delete “claim 1” and substitute therfor --- Streptomyces fungicidicus ----.
In claim 26, line 1, at the beginning, delete “The expression vector of claim 22, wherein the” and substitute therefor --- An ----.
In claim 26, line 2, after “expression vector”, delete “is”.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-17 and 26 are directed to a recombinant strain of Streptomyces fungicidicus (S. fungicidicus) comprising one or more modified genes selected from the group consisting of an augmented open reading frame- 24 (orf24) that encodes the amino acid sequence of SEQ ID NO: 26, and a diminished open reading frame-18 (orfl8), wherein an enhanced production of enduracidin is obtained with the recombinant strain of Streptomyces fungicidicus in comparison to that obtained with a control Streptomyces fungicidicus strain and a method of producing enduracidin comprising culturing said recombinant strain.
Claimed recombinant S. fungicidicus is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said product is also non-obvious.
Since said recombinant S. fungicidicus is both novel and non-obvious, a method of use thereof as specifically claimed, is also novel and non-obvious.
Claims 1-14, 16-17 and 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656